           Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 1 of 64



Howard A. Belodoff, ISB #2290
Idaho Legal Aid Services, Inc.
1447 S. Tyrell Lane
Boise ID 83706-4044
Direct Line: 208-807-2323
Fax: 208-3472-2561
Email: howardbelodoff@idaholegalaid.org

Attorney for Defendants Grant, Stretch and
Idaho Legal Aid Services, Inc.


                              IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF IDAHO


 RONALD VAN HOOK, GVH and NVH,
                                                                  Case No: 1:19 CV-170-BLW
       Plaintiffs,

 vs.
                                                                  DECLARATION OF HOWARD
 STATE OF IDAHO, IDAHO STATE BAR                                  BELODOFF IN SUPPORT OF
 ASSOCIATION, STEVEN FISHER and FISHER                            DEFENDANTS’ MOTION TO
 LAW FIRM, MARY GRANT, KIMBERLI                                   DISMISS
 STRETCH, and IDAHO LEGAL AID SERVICES,
 INC., VIRGINIA BOND and BOND LAW
 CHARTERED, CHRISTOPHER D BOYD and/or
 ADAMS COUNTY IDAHO, JOHN DOE(s) 1-100,
 UNKNOWN AGENTS (of Idaho Third Judicial
 District),

       Defendants.



          I, Howard A. Belodoff, declare under penalty of perjury that:

          1.         I am the counsel for Defendants Grant, Stretch and Idaho Legal Aid Services,

Inc., a nonprofit corporation that provides legal services and representation to low income

Idahoans. I submit this Declaration in support of Defendants Grant, Stretch and Idaho Legal Aid



DECLARATION OF HOWARD BELODOFF IN SUPPORT OF DEFENDANTS GRANT, STRETCH
AND IDAHO LEGAL AID SERVICES, INC. MOTION TO DISMISS - Page 1
         Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 2 of 64



Services, Inc. Motion to Dismiss. The information set forth below is based on my personal

knowledge.

         2.    I certify that the Exhibits attached hereto are true and correct copies of the same.

         3.    Exhibit 1 is a copy showing the registration filed with the Idaho Secretary of

State.

         4.    Exhibit 2 is a copy of the Association of Counsel filed on July 24, 2015 in Canyon

County CV-2014-7409-C.

         5.    Exhibit 3 is a copy of the Order to Consolidate Cases filed on May 26, 2015 in

cases Adams County CV-2014-331 and Canyon County CV-2014-7409-C.

         6.    Exhibit 4 is a copy of the Complaint for Custody, Visitation, and Support filed in

Canyon County Case No. CV-2014-7409-C.

         7.    Exhibit 5 is a copy of the Decree of Legal Separation and Custody of Minor Children

filed on September 11, 2014 in Canyon County Case No. CV-2014-7409-C.

         8.    Exhibit 6 is a copy of the Order of Default and Decree filed on November 19, 2014 in

Canyon County Case No. CV-2014-7409-C.

         9.    Exhibit 7 is a copy of the Judgment and Decree of Divorce filed on September 9,

2015 in Canyon County Case No. CV-2014-7409-C.

         10.   Exhibit 8 is a copy of Van Hook v. Cannon, 2018 Unpublished Opinion No. 321,

(Ct. App. January 12, 2018).

         11.   Exhibit 9 is a copy of the Civil Complaint for Damages filed on December 1,

2016 in Canyon County Case No. CV-2016-11807-C.

         12.   Exhibit 10 is a copy of the Memorandum Decision and Order Re: Defendants’

I.R.C.P. 12(b)(6) Motions to Dismiss filed on March 9, 2017 in Canyon County Case No. CV-

2016-11807-C.
DECLARATION OF HOWARD BELODOFF IN SUPPORT OF DEFENDANTS GRANT, STRETCH
AND IDAHO LEGAL AID SERVICES, INC. MOTION TO DISMISS - Page 2
       Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 3 of 64



       13.    Exhibit 11 is a copy of the Judgment filed on August 21, 2017 in Canyon County

Case No. CV-2016-11807-C.

DATED this 12th day of July, 2019.

                                                 IDAHO LEGAL AID SERVICES, INC.


                                                 /s/ Howard A. Belodoff
                                                 Howard A. Belodoff
                                                 Attorney for Defendants Grant, Stretch, and
                                                 Idaho Legal Aid Services, Inc.




DECLARATION OF HOWARD BELODOFF IN SUPPORT OF DEFENDANTS GRANT, STRETCH
AND IDAHO LEGAL AID SERVICES, INC. MOTION TO DISMISS - Page 3
        Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 4 of 64




                               CERTIFICATE OF SERVICE

       I HERBY CERTIFY that on the 12th day of July, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent a Notice of
Electronic Filing to the following persons:

       Chris Kronberg, Deputy Attorney General
       Attorney for State of Idaho and Idaho State Bar
       Email: chris.kronberg@itd.idaho.gov

       Michael J. Kane, Michael Kane & Associates, PLLC
       Attorney for Christopher D. Boyd and Adams County Defendants
       Email: mkane@ktlaw.net

       Steven Fisher
       FISHER LAW OFFICE, PLLC
       Email: steven@fisherlawpllc.com

       Kelly E. Duke
       Bryan A Nickels
       Attorney for Virginia Bond
       Email: ked@dukescanlan.com; ban@dukescanlan.com; sls@dukescanlan.com;
       klm@dukescanlan.com; klb@dukescanlan.com;

        And I HEREBY CERTIFY that on the 12th day of July, 2019, I caused to be served a
true and correct copy of the foregoing document to the following non-CM/ECF registered
participants by the method indicated below and addressed to the following

       Plaintiffs Pro Se:
       Ronald Van Hook                             XX     U.S. Mail
       Gabriel Van Hook
       Nathan Van Hook
       515 S 11th Street #3
       Payette ID 83661

                                                   /s/ Howard A. Belodoff




DECLARATION OF HOWARD BELODOFF IN SUPPORT OF DEFENDANTS GRANT, STRETCH
AND IDAHO LEGAL AID SERVICES, INC. MOTION TO DISMISS - Page 4
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 5 of 64




                                                     EXHIBIT 1
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 6 of 64




                                                     EXHIBIT 2
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 7 of 64
       Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 8 of 64



                                                                                   $47_A� E              PM
IDAHO LEGAL AID SERVICES, INC.
Mary R. Grant                                                                           MAY 2 6 20i5
1305 3rd Street South
                                                                                  CANYON COUNTY CLERK
Nampa, Idaho 83651                                                                 A GALLEGOS, DEPUTY
(208) 475-5725
(208) 475-5710 (fax)
ISB # 8744

Attorney for Defendant

         IN THE DISTRICT COURT OF THE THIRD JUDICIAL DISTRICT OF THE

               STATE OF IDAHO, IN AND FOR THE COUNTY OF CANYON


 RONALD L. VAN HOOK,                                   Case No. CV-2014-7409

                        Plaintiff,                     ORDER TO CONSOLIDATE CASES

 vs.

 DAWN R. VAN HOOK,

                        Defendant.


       HAVING COME before the Court on the Defendant's Motion to Consolidate Cases, with

a hearing on the Motion to Consolidate on April 16, 2015, wherein the Court orally granted the

Motion to Consolidate, and the Defendant's Renewed Motion to Consolidate Cases, the Court has

reviewed the affidavit and record herein finds the consolidation of the cases is in the best interests

of judicial economy. Therefore, pursuant to Idaho Rule of Civil Procedure 42 (a);

       IT IS HEREBY ORDERED:

       The Motion to Consolidate Cases is GRANTED. Canyon County Case No. CV-2015-3964

(the civil protection order case from Adams County, originally CV-2014-331) shall be

consolidated under Canyon County case CV-2014-7409 (Legal Separation/Divorce and Child

Custody).



ORDER TO CONSOLIDATE CASES                                                                         -1

                                                                         EXHIBIT 3
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 9 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 10 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 11 of 64




                                                 EXHIBIT 4
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 12 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 13 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 14 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 15 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 16 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 17 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 18 of 64




                                                   EXHIBIT 5
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 19 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 20 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 21 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 22 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 23 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 24 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 25 of 64




                                           &9)*#*5
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 26 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 27 of 64




                             &9)*#*5
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 28 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 29 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 30 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 31 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 32 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 33 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 34 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 35 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 36 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 37 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 38 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 39 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 40 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 41 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 42 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 43 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 44 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 45 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 46 of 64




                                                        &9)*#*5
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 47 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 48 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 49 of 64




                                                   &9)*#*5
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 50 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 51 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 52 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 53 of 64




                                                  &9)*#*5
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 54 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 55 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 56 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 57 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 58 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 59 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 60 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 61 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 62 of 64
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 63 of 64




                                             EXHIBIT 11
Case 1:19-cv-00170-BLW Document 9-2 Filed 07/12/19 Page 64 of 64
